
	

113 HR 549 IH: Homeowner Catastrophe Protection Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 549
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Grimm (for
			 himself, Mr. Pascrell,
			 Mr. Rooney, and
			 Mr. Deutch) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the creation of policyholder disaster protection funds, Catastrophe Savings
		  Accounts, and tax credits for natural disaster mitigation
		  expenditures.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowner Catastrophe Protection Act of 2013.
		IPolicyholder
			 Disaster Protection Funds
			101.FindingsThe Congress makes the following
			 findings:
				(1)Rising costs
			 resulting from natural disasters are placing an increasing strain on the
			 ability of property and casualty insurance companies to assure payment of
			 homeowners’ claims and other insurance claims arising from major natural
			 disasters now and in the future.
				(2)Present tax laws
			 do not provide adequate incentives to assure that natural disaster insurance is
			 provided or, where such insurance is provided, that funds are available for
			 payment of insurance claims in the event of future catastrophic losses from
			 major natural disasters, as present law requires an insurer wishing to
			 accumulate surplus assets for this purpose to do so entirely from its after-tax
			 retained earnings.
				(3)Revising the tax
			 laws applicable to the property and casualty insurance industry to permit
			 carefully controlled accumulation of pretax dollars in separate reserve funds
			 devoted solely to the payment of claims arising from future major natural
			 disasters will provide incentives for property and casualty insurers to make
			 natural disaster insurance available, will give greater protection to the
			 Nation’s homeowners, small businesses, and other insurance consumers, and will
			 help assure the future financial health of the Nation’s insurance system as a
			 whole.
				(4)Implementing these
			 changes will reduce the possibility that a significant portion of the private
			 insurance system would fail in the wake of a major natural disaster and that
			 governmental entities would be required to step in to provide relief at
			 taxpayer expense.
				3.Creation of
			 policyholder disaster protection funds; contributions to and distributions from
			 funds; other rules
				(a)Contributions to
			 policyholder disaster protection fundsSubsection (c) of section
			 832 of the Internal Revenue Code of 1986 (relating to the taxable income of
			 insurance companies other than life insurance companies) is amended by striking
			 and at the end of paragraph (12), by striking the period at the
			 end of paragraph (13) and inserting ; and, and by adding at the
			 end the following new paragraph:
					
						(14)the qualified
				contributions to a policyholder disaster protection fund during the taxable
				year.
						.
				(b)Distributions
			 from policyholder disaster protection fundsParagraph (1) of
			 section 832(b) of such Code is amended by striking and at the
			 end of subparagraph (D), by striking the period at the end of subparagraph (E)
			 and inserting , and, and by adding at the end the following new
			 subparagraph:
					
						(F)the amount of any
				distributions from a policyholder disaster protection fund during the taxable
				year, except that a distribution made to return to the qualified insurance
				company any contribution which is not a qualified contribution (as defined in
				subsection (h)) for a taxable year shall not be included in gross income if
				such distribution is made prior to the filing of the tax return for such
				taxable
				year.
						.
				(c)Definitions and
			 other rules relating to policyholder disaster protection
			 fundsSection 832 of such Code (relating to insurance company
			 taxable income) is amended by adding at the end the following new
			 subsection:
					
						(h)Definitions and
				other rules relating to policyholder disaster protection
				fundsFor purposes of this section—
							(1)Policyholder
				disaster protection fundThe term policyholder disaster
				protection fund (hereafter in this subsection referred to as the
				fund) means any custodial account, trust, or any other
				arrangement or account—
								(A)which is
				established to hold assets that are set aside solely for the payment of
				qualified losses, and
								(B)under the terms of
				which—
									(i)the assets in the
				fund are required to be invested in a manner consistent with the investment
				requirements applicable to the qualified insurance company under the laws of
				its jurisdiction of domicile,
									(ii)the net income
				for the taxable year derived from the assets in the fund is required to be
				distributed no less frequently than annually,
									(iii)an excess
				balance drawdown amount is required to be distributed to the qualified
				insurance company no later than the close of the taxable year following the
				taxable year for which such amount is determined,
									(iv)a
				catastrophe drawdown amount may be distributed to the qualified insurance
				company if distributed prior to the close of the taxable year following the
				year for which such amount is determined,
									(v)a
				State required drawdown amount may be distributed, and
									(vi)no distributions
				from the fund are required or permitted other than the distributions described
				in clauses (ii) through (v) and the return to the qualified insurance company
				of contributions that are not qualified contributions.
									(2)Qualified
				insurance companyThe term qualified insurance
				company means any insurance company subject to tax under section
				831(a).
							(3)Qualified
				contributionThe term qualified contribution means a
				contribution to a fund for a taxable year to the extent that the amount of such
				contribution, when added to the previous contributions to the fund for such
				taxable year, does not exceed the excess of—
								(A)the fund cap for
				the taxable year, over
								(B)the fund balance
				determined as of the close of the preceding taxable year.
								(4)Excess balance
				drawdown amountsThe term excess balance drawdown
				amount means the excess (if any) of—
								(A)the fund balance
				as of the close of the taxable year, over
								(B)the fund cap for
				the following taxable year.
								(5)Catastrophe
				drawdown amount
								(A)In
				generalThe term catastrophe drawdown amount means
				an amount that does not exceed the lesser of the amount determined under
				subparagraph (B) or (C).
								(B)Net losses from
				qualifying eventsThe amount determined under this subparagraph
				shall be equal to the qualified losses for the taxable year determined without
				regard to clause (ii) of paragraph (8)(A).
								(C)Gross losses in
				excess of thresholdThe amount determined under this subparagraph
				shall be equal to the excess (if any) of—
									(i)the qualified
				losses for the taxable year, over
									(ii)the lesser
				of—
										(I)the fund cap for
				the taxable year (determined without regard to paragraph (9)(E)), or
										(II)30 percent of the
				qualified insurance company’s surplus as regards policyholders as shown on the
				company’s annual statement for the calendar year preceding the taxable
				year.
										(D)Special drawdown
				amount following a recent catastrophe loss yearIf for any
				taxable year included in the reference period the qualified losses exceed the
				amount determined under subparagraph (C)(ii), the catastrophe drawdown
				amount shall be an amount that does not exceed the lesser of the amount
				determined under subparagraph (B) or the amount determined under this
				subparagraph. The amount determined under this subparagraph shall be an amount
				equal to the excess (if any) of—
									(i)the qualified
				losses for the taxable year, over
									(ii)the lesser
				of—
										(I)1/3
				of the fund cap for the taxable year (determined without regard to paragraph
				(9)(E)), or
										(II)10 percent of the
				qualified insurance company’s surplus as regards policyholders as shown on the
				company’s annual statement for the calendar year preceding the taxable
				year.
										(E)Reference
				periodFor purposes of subparagraph (D), the reference period
				shall be determined under the following table:
									
										
											
												For a taxable yearThe reference
						period
												
												 beginning in—shall be—
												
											
											
												 2015 and later   The 3 preceding taxable
						years.
												
												 2014   The 2 preceding taxable
						years.
												
												 2013    The preceding taxable
						year.
												
												 2012 or before    No reference period
						applies.
												
											
										
									
								(6)State required
				drawdown amountThe term State required drawdown
				amount means any amount that the department of insurance for the
				qualified insurance company’s jurisdiction of domicile requires to be
				distributed from the fund, to the extent such amount is not otherwise described
				in paragraph (4) or (5).
							(7)Fund
				balanceThe term fund balance means—
								(A)the sum of all
				qualified contributions to the fund,
								(B)less any net
				investment loss of the fund for any taxable year or years, and
								(C)less the sum of
				all distributions under clauses (iii) through (v) of paragraph (1)(B).
								(8)Qualified
				losses
								(A)In
				generalThe term qualified losses means, with
				respect to a taxable year—
									(i)the amount of
				losses and loss adjustment expenses incurred in the qualified lines of business
				specified in paragraph (9), net of reinsurance, as reported in the qualified
				insurance company’s annual statement for the taxable year, that are
				attributable to one or more qualifying events (regardless of when such
				qualifying events occurred),
									(ii)the amount by
				which such losses and loss adjustment expenses attributable to such qualifying
				events have been reduced for reinsurance received and recoverable, plus
									(iii)any
				nonrecoverable assessments, surcharges, or other liabilities that are borne by
				the qualified insurance company and are attributable to such qualifying
				events.
									(B)Qualifying
				eventFor purposes of subparagraph (A), the term qualifying
				event means any event that satisfies clauses (i) and (ii).
									(i)EventAn
				event satisfies this clause if the event is 1 or more of the following:
										(I)Windstorm
				(hurricane, cyclone, or tornado).
										(II)Earthquake
				(including any fire following).
										(III)Winter
				catastrophe (snow, ice, or freezing).
										(IV)Fire.
										(V)Tsunami.
										(VI)Flood.
										(VII)Volcanic
				eruption.
										(VIII)Hail.
										(ii)Catastrophe
				designationAn event satisfies this clause if the event—
										(I)is designated a
				catastrophe by Property Claim Services or its successor organization,
										(II)is declared by
				the President to be an emergency or disaster, or
										(III)is declared to
				be an emergency or disaster in a similar declaration by the chief executive
				official of a State, possession, or territory of the United States, or the
				District of Columbia.
										(9)Fund
				cap
								(A)In
				generalThe term fund cap for a taxable year is the
				sum of the separate lines of business caps for each of the qualified lines of
				business specified in the table contained in subparagraph (C) (as modified
				under subparagraphs (D) and (E)).
								(B)Separate lines
				of business capFor purposes of subparagraph (A), the separate
				lines of business cap, with respect to a qualified line of business specified
				in the table contained in subparagraph (C), is the product of—
									(i)net written
				premiums reported in the annual statement for the calendar year preceding the
				taxable year in such line of business, multiplied by
									(ii)the fund cap
				multiplier applicable to such qualified line of business.
									(C)Qualified lines
				of business and their respective fund cap multipliersFor
				purposes of this paragraph, the qualified lines of business and fund cap
				multipliers specified in this subparagraph are those specified in the following
				table:
									
										
											
												Line of Business on
						AnnualFund Cap
												
												 Statement Blank:Multiplier:
												
											
											
												Fire0.25
												
												Allied1.25
												
												Farmowners Multiple
						Peril0.25
												
												Homeowners Multiple
						Peril0.75
												
												Commercial Multi Peril
						(non-liability portion)0.50
												
												Earthquake13.00
												
												Inland
						Marine0.25.
												
											
										
									
								(D)Subsequent
				modifications of the annual statement blankIf, with respect to
				any taxable year beginning after the effective date of this subsection, the
				annual statement blank required to be filed is amended to replace, combine, or
				otherwise modify any of the qualified lines of business specified in
				subparagraph (C), then for such taxable year subparagraph (C) shall be applied
				in a manner such that the fund cap shall be the same amount as if such
				reporting modification had not been made.
								(E)20-year
				phase-inNotwithstanding subparagraph (C), the fund cap for a
				taxable year shall be the amount determined under subparagraph (C), as adjusted
				pursuant to subparagraph (D) (if applicable), multiplied by the phase-in
				percentage indicated in the following table:
									
										
											
												Taxable year beginning in:Phase-in
						percentage to be applied to fund cap
						computed under subparagraphs (A) and (B):
												
											
											
												20125
						percent
												
												201310
						percent
												
												201415
						percent
												
												201520
						percent
												
												201625
						percent
												
												201730
						percent
												
												201835
						percent
												
												201940
						percent
												
												202045
						percent
												
												202150
						percent
												
												202255
						percent
												
												202360
						percent
												
												202465
						percent
												
												202570
						percent
												
												202675
						percent
												
												202780
						percent
												
												202885
						percent
												
												202990
						percent
												
												203095
						percent
												
												2031 and
						later100 percent.
												
											
										
									
								(10)Treatment of
				investment income and gain or loss
								(A)Contributions in
				kindA transfer of property other than money to a fund shall be
				treated as a sale or exchange of such property for an amount equal to its fair
				market value as of the date of transfer, and appropriate adjustment shall be
				made to the basis of such property. Section 267 shall apply to any loss
				realized upon such a transfer.
								(B)Distributions in
				kindA transfer of property other than money by a fund to the
				qualified insurance company shall not be treated as a sale or exchange or other
				disposition of such property. The basis of such property immediately after such
				transfer shall be the greater of the basis of such property immediately before
				such transfer or the fair market value of such property on the date of such
				transfer.
								(C)Income with
				respect to fund assetsItems of income of the type described in
				paragraphs (1)(B), (1)(C), and (2) of subsection (b) that are derived from the
				assets held in a fund, as well as losses from the sale or other disposition of
				such assets, shall be considered items of income, gain, or loss of the
				qualified insurance company. Notwithstanding paragraph (1)(F) of subsection
				(b), distributions of net income to the qualified insurance company pursuant to
				paragraph (1)(B)(ii) of this subsection shall not cause such income to be taken
				into account a second time.
								(11)Net income; net
				investment lossFor purposes of paragraph (1)(B)(ii), the net
				income derived from the assets in the fund for the taxable year shall be the
				items of income and gain for the taxable year, less the items of loss for the
				taxable year, derived from such assets, as described in paragraph (10)(C). For
				purposes of paragraph (7), there is a net investment loss for the taxable year
				to the extent that the items of loss described in the preceding sentence exceed
				the items of income and gain described in the preceding sentence.
							(12)Annual
				statementFor purposes of this subsection, the term annual
				statement shall have the meaning set forth in section 846(f)(3).
							(13)Exclusion of
				premiums and losses on certain puerto rican risksNotwithstanding
				any other provision of this subsection, premiums and losses with respect to
				risks covered by a catastrophe reserve established under the laws or
				regulations of the Commonwealth of Puerto Rico shall not be taken into account
				under this subsection in determining the amount of the fund cap or the amount
				of qualified losses.
							(14)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection, including regulations—
								(A)which govern the
				application of this subsection to a qualified insurance company having a
				taxable year other than the calendar year or a taxable year less than 12
				months,
								(B)which govern a
				fund maintained by a qualified insurance company that ceases to be subject to
				this part, and
								(C)which govern the
				application of paragraph
				(9)(D).
								.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				IICatastrophe
			 Savings Accounts
			201.Catastrophe
			 Savings Accounts
				(a)In
			 generalSubchapter F of chapter 1 of the Internal Revenue Code of
			 1986 (relating to exempt organizations) is amended by adding at the end the
			 following new part:
					
						IXCatastrophe
				Savings Accounts
							530A.Catastrophe
				Savings Accounts
								(a)General
				ruleA Catastrophe Savings Account shall be exempt from taxation
				under this subtitle. Notwithstanding the preceding sentence, such account shall
				be subject to the taxes imposed by section 511 (relating to imposition of tax
				on unrelated business income of charitable organizations).
								(b)Catastrophe
				Savings AccountFor purposes of this section, the term
				Catastrophe Savings Account means a trust created or organized in
				the United States for the exclusive benefit of an individual or his
				beneficiaries and which is designated (in such manner as the Secretary shall
				prescribe) at the time of the establishment of the trust as a Catastrophe
				Savings Account, but only if the written governing instrument creating the
				trust meets the following requirements:
									(1)Except in the case
				of a qualified rollover contribution—
										(A)no contribution
				will be accepted unless it is in cash, and
										(B)contributions will
				not be accepted in excess of the account balance limit specified in subsection
				(c).
										(2)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which that person will
				administer the trust will be consistent with the requirements of this
				section.
									(3)The interest of an
				individual in the balance of his account is nonforfeitable.
									(4)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
									(c)Account balance
				limitThe aggregate account
				balance for all Catastrophe Savings Accounts maintained for the benefit of an
				individual (including qualified rollover contributions) shall not
				exceed—
									(1)in the case of an
				individual whose qualified deductible is not more than $1,000, $2,000,
				and
									(2)in the case of an
				individual whose qualified deductible is more than $1,000, the amount equal to
				the lesser of—
										(A)$15,000, or
										(B)twice the amount of the individual’s
				qualified deductible.
										(d)DefinitionsFor
				purposes of this section—
									(1)Qualified
				catastrophe expensesThe term qualified catastrophe
				expenses means expenses paid or incurred by reason of a major disaster
				that has been declared by the President under section 401 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act.
									(2)Qualified
				deductibleWith respect to an individual, the term
				qualified deductible means the annual deductible for the
				individual’s homeowners’ insurance policy.
									(3)Qualified
				rollover contributionThe term qualified rollover
				contribution means a contribution to a Catastrophe Savings
				Account—
										(A)from another such
				account of the same beneficiary, but only if such amount is contributed not
				later than the 60th day after the distribution from such other account,
				and
										(B)from a Catastrophe
				Savings Account of a spouse of the beneficiary of the account to which the
				contribution is made, but only if such amount is contributed not later than the
				60th day after the distribution from such other account.
										(e)Tax treatment of
				distributions
									(1)In
				generalAny distribution from
				a Catastrophe Savings Account shall be includible in the gross income of the
				distributee in the manner as provided in section 72.
									(2)Distributions
				for qualified catastrophe expenses
										(A)In
				generalNo amount shall be
				includible in gross income under paragraph (1) if the qualified catastrophe
				expenses of the distributee during the taxable year are not less than the
				aggregate distributions during the taxable year.
										(B)Distributions in
				excess of expensesIf such
				aggregate distributions exceed such expenses during the taxable year, the
				amount otherwise includible in gross income under paragraph (1) shall be
				reduced by the amount which bears the same ratio to the amount which would be
				includible in gross income under paragraph (1) (without regard to this
				subparagraph) as the qualified catastrophe expenses bear to such aggregate
				distributions.
										(3)Additional tax
				for distributions not used for qualified catastrophe expensesThe
				tax imposed by this chapter for any taxable year on any taxpayer who receives a
				payment or distribution from a Catastrophe Savings Account which is includible
				in gross income shall be increased by 10 percent of the amount which is so
				includible.
									(4)Retirement
				distributionsNo amount shall be includible in gross income under
				paragraph (1) (or subject to an additional tax under paragraph (3)) if the
				payment or distribution is made on or after the date on which the distributee
				attains age 62.
									(f)Tax treatment of
				accountsRules similar to the
				rules of paragraphs (2) and (4) of section 408(e) shall apply to any
				Catastrophe Savings
				Account.
								.
				(b)Tax on excess
			 contributions
					(1)In
			 generalSubsection (a) of section 4973 of the Internal Revenue
			 Code of 1986 (relating to tax on excess contributions to certain tax-favored
			 accounts and annuities) is amended by striking or at the end of
			 paragraph (4), by inserting or at the end of paragraph (5), and
			 by inserting after paragraph (5) the following new paragraph:
						
							(6)a Catastrophe
				Savings Account (as defined in section
				530A),
							.
					(2)Excess
			 contributionSection 4973 of such Code is amended by adding at
			 the end the following new subsection:
						
							(h)Excess
				contributions to Catastrophe Savings AccountsFor purposes of
				this section, in the case of Catastrophe Savings Accounts (within the meaning
				of section 530A), the term excess contributions means the amount
				by which the aggregate account balance for all Catastrophe Savings Accounts
				maintained for the benefit of an individual exceeds the account balance limit
				defined in section
				530A(c)(1).
							.
					(c)Conforming
			 amendmentThe table of parts for subchapter F of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 item:
					
						
							Part IX. Catastrophe Savings
				Accounts
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				IIITax
			 credit for natural disaster mitigation property
			301.Nonrefundable
			 personal credit for natural disaster mitigation property
				(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
					
						25E.Natural
				disaster mitigation property
							(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 25 percent of the qualified natural disaster mitigation property
				expenditures made by the taxpayer during such taxable year in connection with a
				qualified principal residence of the taxpayer.
							(b)Maximum
				creditThe credit allowed under subsection (a) with respect to
				any principal residence of the taxpayer for any taxable year shall not exceed
				the excess of—
								(1)$5,000 (half such
				amount in the case of a married individual filing a separate return),
				over
								(2)the aggregate
				amounts allowed as a credit under this section to the taxpayer (or the
				taxpayer’s spouse) with respect to such residence for all prior taxable
				years.
								(c)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
								(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(2)the sum of the
				credits allowable under this subpart (other than this section and sections 23,
				24, and 25B) and section 27 for the taxable year.
								(d)Qualified
				natural disaster mitigation property expenditureFor purposes of
				this section, the term qualified natural disaster mitigation property
				expenditure means an expenditure for—
								(1)property to
				improve the strength of a roof deck attachment,
								(2)property to create
				a secondary water barrier to prevent water intrusion,
								(3)property to
				improve the durability of a roof covering,
								(4)property to brace
				gable-end walls,
								(5)property to
				reinforce the connection between a roof and supporting wall,
								(6)property to
				protect openings from penetration by windborne debris,
								(7)property to
				protect exterior doors and garages,
								(8)property to
				improve the natural resiliency of the property, including the restoration,
				establishment, or enhancement of aquatic resources (having the meanings given
				such terms by part 332 of title 33 of the Code of Federal Regulations), as
				prescribed by the Secretary after consultation with the Administrator of the
				Environmental Protection Agency and the Assistant Secretary of the Army for
				Civil Works,
								(9)seismic
				retrofitting, including property to increase resistance to seismic activity,
				ground motion, or soil failure due to earthquakes, or
								(10)such other
				measures to mitigate natural disaster damage to homes, as prescribed by the
				Secretary after consultation with the Administrator of the Federal Emergency
				Management Agency and, to the extent applicable, in accordance with section
				12(d) of the National Technology Transfer and Advancement Act of 1995 (15
				U.S.C. 272 note; Public Law 104–113).
								(e)Qualified
				principal residenceFor purposes of this section, the term
				qualified principal residence means the principal residence of
				the taxpayer (within the meaning of section 121) if such residence—
								(1)is assessed by the
				locality in which it is located at a value which does not exceed 300 percent of
				the national median home price (determined as of the close of the taxable year
				for which the credit determined under this section is allowed), and
								(2)is not severe
				repetitive loss property (as defined in section 1361A of the National Flood
				Insurance Act (42 U.S.C. 4102a(b))).
								(f)Rules related to
				inspections and labor costsFor purposes of this section—
								(1)Inspection
				requirementAn expenditure shall be taken into account in
				determining the qualified natural disaster mitigation property expenditures
				made by the taxpayer during the taxable year only if the installation of the
				property with respect to which such expenditure is made has been completed in a
				manner that is deemed to be adequate by an inspector that is licensed or
				certified by the State or other governmental authority, or its designee, having
				jurisdiction over inspectors in the area where the installed property is
				located.
								(2)Labor and
				inspection costsFor purposes of this section, expenditures for
				labor costs properly allocable to the onsite preparation, assembly, or original
				installation of the property described in subsection (d) (including the cost of
				inspections referred to in paragraph (1)) shall be taken into account in
				determining the qualified natural disaster mitigation property expenditures
				made by the taxpayer during the taxable year.
								(g)Basis
				adjustmentFor purposes of this section, if a credit is allowed
				under this section for any expenditure with respect to any property, the
				increase in the basis of such property which would (but for this subsection)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
							.
				(b)Conforming
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
					
						
							Sec. 25E. Natural disaster mitigation
				property.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				
